UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2308



CLAUDE HOSCH,

                                            Plaintiff - Appellant,

          versus


BANDAG, INCORPORATED; GRANVILLE COUNTY SUPE-
RIOR COURT; CHEMICAL RESIDENTIAL MORTGAGE
COMPANY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-95-1083-5-BR)


Submitted:   December 11, 1997         Decided:     December 24, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claude Hosch, Appellant Pro Se. Matthew Gray Styers, Jr., KIL-
PATRICK STOCKTON, L.L.P., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Claude Hosch appeals the district court's order dismissing

Defendants Granville County Superior Court and Chemical Residential

Mortgage Company as frivolous, and granting summary judgment to

Bandag on Hosch's state law claims for fraud, financial harassment,

and clerical misprision. We have reviewed the record and the dis-
trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Hosch v. Bandag, No.
CA-95-1083-5-BR (E.D.N.C. Sept. 15, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2